Judgment entered in plaintiff’s favor in the sum of $147,244 unanimously affirmed, with $50 costs and disbursements. The charge, as a whole, was much too general and did not sufficiently relate the applicable law to the facts of the case. It failed to “give the jury the guidance that the law requires” (O’Connor v. 595 Realty Assoc., 23 A D 2d 69, 74; Arroyo v. Judena Taxi, 20 A D 2d 888; Molnar v. Slattery Contr. Co., 8 A D 2d 95). In particular, it failed to adequately instruct the jury with respect to the elements to be considered in determining whether or not the decedent was an invitee. However, in view of the uncontroverted facts concerning the occurrence and, concluding as we do that under any view of the evidence the decedent was an invitee as a matter of law so that his status presented no factual question for jury resolution, the deficiencies of the charge were of no consequence. Concur—• Breitel, J. P., Rabin, Valente, McNally and Steuer, JJ.